Exhibit 10.1 TERM SHEET Term Sheet (“Term Sheet”) dated as of November 8, 2016, by an among Pegasus Funding, LLC (the “Company”), ASFI Pegasus Holdings, LLC (“ASFI”), Asta Funding, Inc. (“Asta”), Fund Pegasus, LLC (“Lender”) (collectively, the Asta Parties”), and Pegasus Legal Funding, LLC (“PLF”), Max Alperovich (“Alperovich”), and Alexander Khanas (“Khanas”) (collectively, the “PLF Parties” and together with the Asta Parties, the “Parties”). The Parties hereby agree to be bound by the provisions below, as applicable, which shall serve as an amendment to the Limited Liability Company Operating Agreement of Pegasus Funding, LLC dated December 28, 2011, as amended by the Term Sheet dated September 14, 2012 (the “2012 Term Sheet”) (collectively, the “Operating Agreement”). Capitalized terms not defined herein shall have the respective meanings set forth in the Operating Agreement. 1.
